Exhibit 10.2
FIRST INDUSTRIAL REALTY TRUST, INC.
2001 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
[Performance-Based Vesting — Stock Settled]
     AGREEMENT, made and entered into as of [_________], 2009 by and between
First Industrial Realty Trust, Inc. (the “Company”) and [_________] (the
“Grantee”).
     WHEREAS, the Company maintains the First Industrial Realty Trust, Inc. 2001
Stock Incentive Plan (the “Plan”), which is incorporated into and forms a part
of this award agreement (“Award Agreement”), and the Grantee has been selected
by the Committee administering the Plan to receive an award of Restricted Stock
Units under the Plan. Capitalized terms not otherwise defined herein shall have
the meaning ascribed to such terms in the Plan.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the Company and
the Grantee agree as follows:
1. Grant. The Company hereby grants to the Grantee [_________] Restricted Stock
Units pursuant to the Plan. Each Restricted Stock Unit represents the right to
receive in the future, subject to the terms and conditions set forth in this
Award Agreement and the Plan, one (1) share of Stock. The Restricted Stock Units
will be credited to the Grantee in an unfunded bookkeeping account established
for the Grantee by the Company. The Restricted Stock Units are granted as of the
date hereof.
2. Vesting. (a) Subject to Sections 2(b) and 2(c), the Restricted Stock Units
shall vest annually upon the achievement of both (x) the applicable
service-based condition described in Section 2(a)(ii)(A) (the “Service
Condition”) and (y) the applicable performance condition described in
Section 2(a)(ii)(B) (the “Performance Condition”)
     (i) The “Service Condition” shall be deemed to have been achieved as to 25%
of the Restricted Stock Units annually on each of June 30, 2010, 2011, 2012 and
2013, so long as the Grantee is employed with the Company on the applicable date
(the Restricted Stock Units as to which the Service Condition is deemed to have
been achieved on each of the such dates, the “Tranche A RSUs,” the “Tranche B
RSUs,” the “Tranche C RSUs” and the “Tranche D RSUs,” respectively).
     (ii) The “Performance Condition” shall be deemed to have been achieved as
to 25% of each of the Tranche A RSUs, the Tranche B RSUs, the Tranche C RSUs and
the Tranche D RSUs upon each of the following dates:
     (A) such date as the Stock shall have maintained a Fair Market Value (as
defined in the Plan) of $9 for at least fifteen (15) consecutive trading days at
any time during the period commencing on the Effective Date and ending on
June 30, 2014;

 



--------------------------------------------------------------------------------



 



     (B) such date as the Stock shall have maintained a Fair Market Value of $13
for at least fifteen (15) consecutive trading days at any time during the period
commencing on the Effective Date and ending on June 30, 2014;
     (C) such date as the Stock shall have maintained a Fair Market Value of $17
for at least fifteen (15) consecutive trading days at any time during the period
commencing on the Effective Date and ending on June 30, 2014; and
     (D) such date as the Stock shall have maintained a Fair Market Value of $21
for at least fifteen (15) consecutive trading days at any time during the period
commencing on the Effective Date and ending on June 30, 2014;
provided that, notwithstanding anything in this Award Agreement to the contrary,
any unvested Restricted Stock Units as to which the Performance Condition has
not been attained by June 30, 2014 shall be forfeited.
By way of example, if the Grantee remains employed on June 30, 2011 and the
Stock has maintained a Fair Market Value of $18 for at least fifteen
(15) consecutive trading days at any time through that date, then (i) the
Service Condition will have been attained as to the Tranche A RSUs and the
Tranche B RSUs, and (ii) the Performance Condition will have been attained as to
75% of each of those Tranches.
     (b) Upon the consummation of a Change of Control (as defined in the Plan),
each unvested Restricted Stock Unit shall vest in full. Notwithstanding the
foregoing, a Change in Control shall require the consummation of one of the
events described in Section 15(d)(iii) of the Plan, rather than shareholder
approval of one of the events described in Section 15(d)(iii) of the Plan.
     (c) In the event of the termination of the Grantee’s employment with the
Company:
     (i) except as provided in paragraph (ii) below, by the Company with or
without Cause or by the Grantee for any reason, all unvested Restricted Stock
Units shall be immediately forfeited as of Termination of Service; or
     (ii) as a result of Grantee’s death or by the Company due to Grantee’s
Disability (as defined in the Plan and where such disability also qualifies as
such under the Company’s long-term disability insurance policy, if applicable):

2



--------------------------------------------------------------------------------



 



     (A) the applicable Service Condition shall be deemed satisfied as of the
Termination of Service to the extent it would have been satisfied if the Grantee
had remained employed for 24 months following the Termination of Service, and
     (B) the applicable Performance Condition shall be deemed satisfied when and
if the average Fair Market Value of the Stock equals or exceeds the Fair Market
Value applicable to the Performance Condition for at least fifteen
(15) consecutive trading days at any time through the earlier of (x) the date
24 months following Termination of Service and (y) June 30, 2014;
3. Share Delivery. As soon as practicable following vesting of each Restricted
Stock Unit (but in no event later than 60 days following vesting), one (1) share
of Stock shall be issued to the Grantee in respect of each such Restricted Stock
Unit; provided that
          (a) with respect to each Restricted Stock Unit that vests pursuant to
Section 2(b) that constitutes “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, settlement of such Restricted Stock Unit
shall not occur earlier than (i) the consummation of the Change of Control if
such Change of Control constitutes a “change in the ownership” of the Company, a
“change in effective control” of the Company or a “change in the ownership of a
substantial portion of the assets” of the Company, as each such term is defined
in Treas. Reg. Section 1.409A-3(i)(5) (each, a “409A Change in Control Event”)
or (ii) if such Change in Control Event does not constitute a 409A Change in
Control Event, the earliest of (A) such time as the Restricted Stock Unit would
have been settled pursuant to Section 2 of this Award Agreement had the Change
in Control Event not occurred, (B) the Grantee’s death or “disability” (within
the meaning of Section 409A of the Code) or (C) within 5 days of the Grantee’s
“separation from service” within the meaning of Section 409A of the Code; and
          (b) with respect to each Restricted Stock Unit that vests pursuant to
Section 2(c) that constitutes “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, settlement of such Restricted Stock Unit
shall not occur earlier than (i) the Grantee’s death or “disability” (within the
meaning of Section 409A of the Code) or (ii) within five (5) days of the
Grantee’s “separation from service” within the meaning of Section 409A of the
Code.
          (c) The Company shall not be obligated to issue shares in certificated
form and the Company shall not be obligated to issue any Stock hereunder until
all applicable securities laws and other legal and stock exchange requirements
have been satisfied.
4. Rights of Stockholder; Dividend Equivalents. The Grantee, by virtue of the
Restricted Stock Unit Award, shall have no right to receive dividends with
respect to any shares of Stock, or vote any shares of Stock, prior to the
issuance of such Stock upon the vesting of Restricted Stock Units hereunder.
Notwithstanding the foregoing, the Grantee shall have the right to receive
Dividend Equivalents with respect to the Restricted Stock Units which become
vested, with Dividend Equivalents in respect of unvested Restricted Stock Units
being accumulated by the Company in a bookkeeping account and paid to the
Grantee, without interest, when and if the

3



--------------------------------------------------------------------------------



 



associated Restricted Stock Units become vested. Dividend Equivalents in respect
of dividends paid on the Stock on or after the associated Restricted Stock Units
become vested, but before shares of Stock are issued to the Grantee in respect
thereof, will be paid to the Grantee at the same time as dividends are paid to
holders of shares of Stock. Dividend equivalents may be paid at the option of
the Company in cash, or in registered shares of Stock based on the Fair Market
Value of the Stock on the trading day immediately prior to the payment of the
Dividend Equivalent.
5. Corporate Transactions. To the extent permitted under Code Section 409A, if
applicable, in the event of a corporate transaction involving the Company or the
shares of Stock of the Company (including any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), this
Award shall automatically be adjusted to proportionately and uniformly reflect
such transaction (but only to the extent that such adjustment will not affect
the status of the Award intended to qualify as “performance-based compensation”
under Code Section 162(m), if applicable); provided, however, that the Committee
may otherwise adjust this Award (or prevent such automatic adjustment) as it
deems necessary, in its sole discretion, to preserve the benefits or potential
benefits of the awards and the Plan.
6. Nontransferability. The Restricted Stock Unit Award shall not be transferable
by the Grantee except by will or the laws of descent and distribution.
7. Withholding. The Grantee agrees to make appropriate arrangements, consistent
with the provisions of Section 12 of the Plan as incorporated herein, with the
Company for satisfaction of any applicable tax withholding requirements, or
similar requirements, arising out of this Award Agreement. The Grantee may
elect, subject to such ministerial rules as may be established by the Committee
from time to time, to have such tax withholding obligation satisfied, in whole
or in part, by authorizing the Company to withhold from shares of Stock to be
issued pursuant to this Restricted Stock Unit Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due (based on the minimum statutory rates).
8. Administration. The authority to manage and control the operation and
administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by it with respect
to this Award Agreement or the Plan are final and binding on all persons.
9. Plan Governs. Notwithstanding anything in this Award Agreement to the
contrary, this Award Agreement shall be subject to the terms of the Plan, a copy
of which may be obtained by the Grantee from the office of the Secretary of the
Company; and this Award Agreement are subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Notwithstanding anything in this Award Agreement to the
contrary, in the event of any discrepancies between the corporate records and
this Award Agreement, the corporate records shall control.

4



--------------------------------------------------------------------------------



 



10. Not an Employment Contract. The grant of the Restricted Stock Unit Award
shall not confer on the Grantee any right with respect to continuance of service
with the Company nor shall such grant confer any right to future grants of
Restricted Stock Units, or any other awards in lieu thereof, while employed by
the Company. The grant shall not interfere in any way with the right of the
Company to terminate the Grantee’s service at any time.
11. Validity. If any provision of the Award Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but the Award Agreement shall be construed
and enforced as if such illegal or invalid provision has never been included
herein.
12. References. References herein to rights and obligations of the Grantee shall
apply, where appropriate, to the Grantee’s legal representative or estate
without regard to whether specific reference to such legal representative or
estate is contained in a particular provision of this Award Agreement.
13. Notice. Any notice required or permitted to be given under this Award
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

     
If to the Company:
  First Industrial Realty Trust, Inc.
311 S. Wacker Drive, Suite 4000
Chicago, Illinois 60606
Attn: John Clayton — VP — Corporate Legal
 
   
If to the Grantee:
  At the most recent address on file at the Company.

14. Counterparts. This Award Agreement may be executed in counterparts, each of
which shall constitute one and the same instrument.
15. Amendment. This Award Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Grantee and the Company without the consent of any other person.
16. Governing Law. This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without reference to the
principles of conflict of laws, except to the extent such law is preempted by
federal law.
17. Data Privacy. By executing this Award Agreement, the Grantee hereby agrees
freely, and with full knowledge and consent, to the collection, use, processing
and transfer (collectively, the “Use”) of certain personal data such as the
Grantee’s name, salary, job title, position evaluation rating, along with
details of all past Awards and current Awards outstanding and awarded under the
Plan or otherwise (collectively, the “Data”), for the purpose of managing and
administering the Plan, a copy of which the Grantee acknowledges having received
and understood. The Grantee further acknowledges and agrees that the Company
and/or any of its Affiliates or Subsidiaries or may make Use of the Data amongst
themselves, and/or with any

5



--------------------------------------------------------------------------------



 



other third parties assisting the Company in the administration and management
of the Plan (collectively, the “Data Recipients”). In keeping therewith, the
Grantee hereby further authorizes any Data Recipients, including any Data
Recipients located in foreign jurisdictions, to continue to make Use of the
Data, in electronic or other form, for the purposes of administering and
managing the Plan, including without limitation, any necessary Use of such Data
as may be required for the subsequent holding of Stock on the Grantee’s behalf
by a broker or other third party with whom the Grantee may elect to deposit any
Stock acquired through the Plan or otherwise. The Company shall, at all times,
take all commercially reasonable efforts to ensure that appropriate safety
measures shall be in place to ensure the confidentiality of the Data, and that
no Use will be made of the Data for any purpose other than the administration
and management of the Plan. The Grantee may, at any time, review his or her Data
and request necessary amendments to such Data. The Grantee may withdraw consent
to the Use of the Data herein by notifying the Company in writing at the
following address: First Industrial Realty Trust, Inc. Attn: Chris Schneider,
311 S. Wacker Drive, Suite 4000, Chicago, IL 60606, USA; however, because the
Data is essential to the Company’s ability to administer and manage the Plan and
to assess employee admissibility under the Plan, by withdrawing consent to the
Use of the Data, the Grantee may affect his or her eligibility to participate in
the Plan. By executing this Award Agreement, the Grantee hereby releases and
forever discharges the Company from any and all claims, demands, actions, causes
of action, damages, liabilities, costs, losses and expenses arising out of, or
in connection with, the Use of the Data for purposes of managing and
administering the Plan, including without limitation, any and all claims for
invasion of privacy, infringement of the Grantee’s right of publicity,
defamation and any other personal, moral and/or property rights.
18. Section 409A. It is the intention of the Company that this Award Agreement
and each Restricted Stock Unit granted hereunder shall comply with the
requirements of Section 409A of the Code or be exempt from Section 409A of the
Code and, with respect to amounts that are subject to Section 409A of the Code,
shall in all respects be administered in accordance with Section 409A of the
Code, and this Award Agreement, the Plan (insofar as it is incorporated by
reference into this Award Agreement) and the terms and conditions of all
Restricted Stock Units shall be interpreted accordingly. Notwithstanding
anything in this Award Agreement to the contrary, to the extent required by
Section 409A of the Code, any amount payable to the Grantee hereunder on account
of his “separation from service” shall be delayed and paid to the Grantee on the
first business day after the date that is six months following the Grantee’s
“separation from service.”
19. Section 409A Amendment. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Grantee in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A. Any such
amendment shall maintain, to the extent practicable, the original intent of the
applicable provision. Grantee’s acceptance of this Award Agreement constitutes
acknowledgement and consent to such rights of the Company.
(Signature page to follow)

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Award Agreement as of
date first written above.

            FIRST INDUSTRIAL REALTY TRUST, INC.
      By:                        

     I hereby acknowledge that I have received a copy of the Plan (the terms of
which are generally incorporated by reference into this Award Agreement) and am
familiar with the terms and conditions set forth therein. I agree to accept as
binding, conclusive, and final all decisions and interpretations of the
Committee. As a condition to the receipt of the Restricted Stock Unit Award, I
hereby authorize the Company to withhold from any regular cash compensation
payable to me by the Company any taxes required to be withheld under any
applicable law as a result of this Restricted Stock Unit Award.

            GRANTEE
      By:                 Date:       

7